PER CURIAM.
Based on the authority of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), we affirm the final judgment of dissolution in all respects except for the provision which requires the former husband to maintain life insurance for the benefit of each child “during the child’s minority and through college.” (Emphasis supplied). On remand, we direct the trial court to delete the phrase, “and through college.” See Blum v. Blum, 382 So.2d 52 (Fla.3d DCA 1980); Kern v. Kern, 360 So.2d 482 (Fla. 4th DCA 1978).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED WITH DIRECTIONS.
ANSTEAD, C.J., HURLEY, J., and WES-SEL, JOHN D., Associate Judge, concur.